
	
		I
		111th CONGRESS
		1st Session
		H. R. 2639
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Smith of
			 Washington introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To require the President to develop and implement a
		  comprehensive strategy to further the United States foreign policy objective of
		  promoting the reduction of global poverty, the elimination of extreme global
		  poverty, and the achievement of the United Nations Millennium Development Goal
		  of reducing by one-half the proportion of people worldwide, between 1990 and
		  2015, who live on less than $1 per day.
	
	
		1.Short titleThis Act may be cited as the
			 Global Poverty Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)More than one
			 billion people worldwide live on less than $1 per day, and another
			 1,600,000,000 people struggle to survive on less than $2 per day, according to
			 the World Bank.
			(2)At the United
			 Nations Millennium Summit in 2000, the United States joined more than 180 other
			 countries in committing to work toward the United Nations Millennium
			 Development Goals to improve life for the world’s poorest people by
			 2015.
			(3)The United Nations
			 Millennium Development Goals include the goal of reducing by one-half the
			 proportion of people worldwide, between 1990 and 2015, that live on less than
			 $1 per day, cutting in half the proportion of people suffering from hunger and
			 unable to access safe drinking water and sanitation, reducing child mortality
			 by two-thirds, ensuring basic education for all children, and reversing the
			 spread of HIV/AIDS and malaria, while sustaining the environment upon which
			 human life depends.
			(4)On March 22, 2002,
			 President George W. Bush stated: We fight against poverty because hope
			 is an answer to terror. We fight against poverty because opportunity is a
			 fundamental right to human dignity. We fight against poverty because faith
			 requires it and conscience demands it. We fight against poverty with a growing
			 conviction that major progress is within our reach..
			(5)The 2002 National
			 Security Strategy of the United States notes: [A] world where some live
			 in comfort and plenty, while half of the human race lives on less than $2 per
			 day, is neither just nor stable. Including all of the world’s poor in an
			 expanding circle of development and opportunity is a moral imperative and one
			 of the top priorities of United States international policy..
			(6)The 2006 National
			 Security Strategy of the United States notes: America’s national
			 interests and moral values drive us in the same direction: to assist the
			 world’s poor citizens and least developed nations and help integrate them into
			 the global economy..
			(7)The bipartisan
			 Final Report of the National Commission on Terrorist Attacks Upon the United
			 States recommends: A comprehensive United States strategy to counter
			 terrorism should include economic policies that encourage development, more
			 open societies, and opportunities for people to improve the lives of their
			 families and enhance prospects for their children..
			(8)At the summit of
			 the Group of Eight (G–8) nations in July 2005, leaders from all eight countries
			 committed to increase aid to Africa from the current $25,000,000,000 annually
			 to $50,000,000,000 by 2010, and to cancel 100 percent of the debt obligations
			 owed to the World Bank, African Development Bank, and International Monetary
			 Fund by 18 of the world’s poorest nations.
			(9)At the United
			 Nations World Summit in September 2005, the United States joined more than 180
			 other governments in reiterating their commitment to achieve the United Nations
			 Millennium Development Goals by 2015.
			(10)The United States
			 has recognized the need for increased financial and technical assistance to
			 countries burdened by extreme poverty, as well as the need for strengthened
			 economic and trade opportunities for those countries, through significant
			 initiatives in recent years, including the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003, the Millennium Challenge Act
			 of 2003, the Heavily Indebted Poor Countries Initiative, and trade preference
			 programs for developing countries, such as the African Growth and Opportunity
			 Act.
			(11)In January 2006,
			 United States Secretary of State Condoleezza Rice initiated a restructuring of
			 the United States foreign assistance program, including the creation of a
			 Director of Foreign Assistance, who maintains authority over Department of
			 State and United States Agency for International Development (USAID) foreign
			 assistance funding and programs.
			(12)In January 2007, the Department of State’s
			 Office of the Director of Foreign Assistance added poverty reduction as an
			 explicit, central component of the overall goal of United States foreign
			 assistance. The official goal of United States foreign assistance is: To
			 help build and sustain democratic, well-governed states that respond to the
			 needs of their people, reduce widespread poverty and conduct themselves
			 responsibly in the international system..
			3.Declaration of
			 policyIt is the policy of the
			 United States to promote the reduction of global poverty, the elimination of
			 extreme global poverty, and the achievement of the United Nations Millennium
			 Development Goal of reducing by one-half the proportion of people worldwide,
			 between 1990 and 2015, who live on less than $1 per day.
		4.Requirement to
			 develop comprehensive strategy
			(a)StrategyThe
			 President, acting through the Secretary of State, and in consultation with the
			 heads of other appropriate departments and agencies of the Government of the
			 United States, international organizations, international financial
			 institutions, the governments of developing and developed countries, United
			 States and international nongovernmental organizations, civil society
			 organizations, and other appropriate entities, shall develop and implement a
			 comprehensive strategy to further the United States foreign policy objective of
			 promoting the reduction of global poverty, the elimination of extreme global
			 poverty, and the achievement of the United Nations Millennium Development Goal
			 of reducing by one-half the proportion of people worldwide, between 1990 and
			 2015, who live on less than $1 per day.
			(b)ContentsThe
			 strategy required by subsection (a) shall include, but not be limited to,
			 specific and measurable goals, efforts to be undertaken, benchmarks, and
			 timetables to achieve the objectives described in subsection (a).
			(c)ComponentsThe strategy required by subsection (a)
			 should include, but not be limited to, the following components:
				(1)Continued
			 investment in existing United States initiatives related to international
			 poverty reduction, such as the United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003, the Millennium Challenge Act of 2003,
			 the Heavily Indebted Poor Countries Initiative, and trade preference programs
			 for developing countries, such as the African Growth and Opportunity
			 Act.
				(2)Improving the effectiveness of development
			 assistance and making available additional overall United States assistance
			 levels as appropriate.
				(3)Enhancing and expanding debt relief as
			 appropriate.
				(4)Leveraging United
			 States trade policy where possible to enhance economic development prospects
			 for developing countries.
				(5)Coordinating
			 efforts and working in cooperation with developed and developing countries,
			 international organizations, and international financial institutions.
				(6)Mobilizing and
			 leveraging the participation of businesses, United States and international
			 nongovernmental organizations, civil society, and public-private
			 partnerships.
				(7)Coordinating the goal of poverty reduction
			 with other development goals, such as combating the spread of preventable
			 diseases such as HIV/AIDS, tuberculosis, and malaria, increasing access to
			 potable water and basic sanitation, reducing hunger and malnutrition, and
			 improving access to and quality of education at all levels regardless of
			 gender.
				(8)Integrating
			 principles of sustainable development into policies and programs.
				(d)Reports
				(1)Initial
			 reportNot later than one year after the date of the enactment of
			 this Act, the President, acting through the Secretary of State, shall transmit
			 to the appropriate congressional committees a report that describes the
			 strategy required by subsection (a).
				(2)Subsequent
			 reportsNot less than once every two years after the submission
			 of the initial report under paragraph (1) until and including 2015, the
			 President shall transmit to the appropriate congressional committees a report
			 on the status of the implementation of the strategy, progress made in achieving
			 the global poverty reduction objectives described in subsection (a), and any
			 changes to the strategy since the date of the submission of the last
			 report.
				5.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Extreme global
			 povertyThe term extreme global poverty refers to
			 the conditions in which individuals live on less than $1 per day, adjusted for
			 purchasing power parity in 1993 United States dollars, according to World Bank
			 statistics.
			(3)Global
			 povertyThe term global poverty refers to the
			 conditions in which individuals live on less than $2 per day, adjusted for
			 purchasing power parity in 1993 United States dollars, according to World Bank
			 statistics.
			
